Action for conversion. Plaintiff appeals from an order of the Appellate Term, modifying: an order of the Municipal Court of the City of New York, Borough of Brooklyn, by vacating an execution issued against the person of the defendant. Order of' the Appellate Term, in so far as appealed from, affirmed, without costs. No, opinion. Hagarty, Johnston, Adel and Taylor, JJ., concur; Lazansky, P. J.„ dissents and, on the authority of Broome County F. F. R. Assn. v. N. Y. State E.. & G. Corp. (239 App. Div. 304; affd., without opinion, 264 N. Y. 614), votes to, modify the order by striking therefrom the provision vacating the execution against, the person of the defendant and by providing therein that the motion to vacate: the body execution be denied, and, as thus modified, to affirm the order.